F I L E D
                                                                    United States Court of Appeals
                                                                            Tenth Circuit
                      UNITED STATES COURT OF APPEALS
                                                                            JAN 9 2001
                                    TENTH CIRCUIT
                                                                        PATRICK FISHER
                                                                                  Clerk

 UNITED STATES OF AMERICA,

           Plaintiff-Appellee,
 v.                                                       No. 00-2228
 SALVADOR ESTRADA-                                 (D.C. No. CR-99-695-BB)
 HERMOSILLO,                                              (D. N.M.)

           Defendant-Appellant.




                                 ORDER AND JUDGMENT       *




Before SEYMOUR , EBEL and BRISCOE, Circuit Judges.


       After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal.    See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.

       Defendant Salvador Estrada-Hermosillo appeals his convictions and

sentences for bringing illegal aliens across the international border between the


       This order and judgment is not binding precedent, except under the
       *

doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
United States and Mexico, transporting illegal aliens, and aiding and abetting.

See 8 U.S.C. § 1324(a)(2)(B)(ii); 8 U.S.C. § 1324(a)(1)(B)(i); 8 U.S.C.

§ 1324(a)(1)(A)(v)(II); 18 U.S.C. § 2.    Defendant’s counsel has filed a brief

pursuant to Anders v. California , 386 U.S. 738 (1967) . Defendant was notified

on October 4, 2000, that he had thirty days in which to raise any points for

setting aside his convictions. He has not responded   . We affirm.

      Defendant was indicted and pleaded guilty to two counts of bringing illegal

aliens across the international border between the United States and Mexico, two

counts of transporting an illegal alien, and aiding and abetting. His codefendant,

Roberto Aragon-Montes, was indicted for the same four counts and pleaded

guilty to two counts of transporting an illegal alien. Aragon-Montes was

sentenced to concurrent terms of imprisonment of six months. At his sentencing

hearing, defendant complained that he was being treated unfairly compared to

Aragon-Montes. The court asked if he wanted to withdraw his guilty plea, but

defendant declined. He was sentenced to concurrent sentences of three years for

each count of bringing illegal aliens across the border and six months for each

count of transporting an illegal alien.

      Defendant raised no challenge to the voluntariness of his plea. He was

given the opportunity to withdraw his plea, but declined. His sentence is the

mandatory minimum sentence required by statute and is therefore proper. He has


                                           2
presented no evidence that he received inadequate representation by his counsel.

Among the counts to which defendant pleaded guilty were two counts that carried

a mandatory three-year minimum (bringing illegal aliens across the border);

Aragon-Montes did not plead guilty to those charges. The district court did not

err in sentencing the codefendants differently in light of their different

convictions.

      AFFIRMED. Counsel’s motion to withdraw          is GRANTED. The mandate

shall issue forthwith.

                                              Entered for the Court

                                              Mary Beck Briscoe
                                              Circuit Judge




                                          3